     1:08-cr-00730-MBS          Date Filed 07/10/20      Entry Number 731         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

United States of America            )
                                    ) Cr. No. 1:08-730
       vs.                          )
                                    )
Christopher Bell,                   )      ORDER AND OPINION
                                    )
                  Defendant.        )
___________________________________ )

       On June 11, 2020 and July 9, 2020, Defendant Christopher Bell filed motions seeking an

attorney to represent him with respect to filing a compassionate release request pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i).    Although attorneys have on occasion represented inmates seeking

compassionate release, it does not appear that Defendant’s motion is ripe for consideration. Under

§ 3582(c)(1)(A), the court, on motion of a defendant after (1) fully exhausting administrative rights

to appeal a failure of the BOP to bring a motion on his behalf, or (2) the lapse of 30 days from the

receipt of such a request by the warden of the facility, whichever is earlier, may reduce the term of

imprisonment. The First Step Act mandates the defendant exhaust administrative remedies prior to

seeking relief in this court. See Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (finding “mandatory

exhaustion statutes . . . establish mandatory exhaustion regimes, foreclosing judicial discretion”);

United States v. Monzon, No. 99cr157, 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4. 2020) (denying

motion for reduction of sentence because defendant failed to exhaust his administrative remedies,

but declining to decide whether exhaustion requirement is jurisdictional). Defendant does not allege

he has made such a request to his warden, or exhausted his administrative remedies under §

3582(c)(1)(A).1

1
 Defendant must first apply to his Warden, and, if he receives a denial within 30 days, must appeal
the Warden’s denial to the Regional Director within 20 days and continue to appeal any denial until
his administrative remedies are exhausted. See 28 C.F.R. part 542, subpart B. If the Warden does
     1:08-cr-00730-MBS         Date Filed 07/10/20      Entry Number 731        Page 2 of 2




       Defendant’s motions for an attorney to represent him in moving for compassionate release

(ECF No. 728, 730) are denied, without prejudice.

       IT IS SO ORDERED.


                                             /s/ Margaret B. Seymour
                                             Senior United States District Judge

Columbia, South Carolina

July 9, 2020




not act on the request within 30 days from its receipt, Defendant may reapply to this court.
